

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made as of the 23rd day of
October 2014 between ASBURY AUTOMOTIVE GROUP, INC., a Delaware Corporation (the
“Company”), and David W. Hult (“Executive”).


The parties agree as follows:


1. Definitions.


(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.


(b) “Applicable Period” means the period of Executive's employment with the
Company and for one (1) year after termination of his employment with the
Company.


(c) “Area” means a fifty-mile radius of any address set forth in Exhibit A.


(d) “Board of Directors” means the Board of Directors of the Company.


(e) “Cause” means the occurrence of any of the following events: (i) conduct by
Executive that amounts to willful misconduct, failure to follow any written
lawful directive from the Board of Directors or gross negligence or a blatant
violation of Company policy; (ii) any act by Executive of fraud,
misappropriation, dishonesty or embezzlement against the Company or an
Affiliate; (iii) conviction of Executive for, or a plea of nolo contendere by
Executive to, a felony or misdemeanor, other than traffic violations and/or
similar class C misdemeanors or offenses; (iv) a material breach of the
Agreement by Executive.


(f) “Change in Control” shall have the meaning set forth in the Company’s 2012
Equity Incentive Plan.


(g) “Company Information” means Confidential Information and Trade Secrets as
those terms are defined below.


(h) “Confidential Information” means data and information relating to the
business of the Company (which does not rise to the status of a Trade Secret)
which is or has been disclosed to Executive or of which Executive became aware
as a consequence of or through his relationship to the Company and which has
value to the Company and is not generally known to its



--------------------------------------------------------------------------------



competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company or that has
been independently developed and disclosed by others, or that otherwise entered
the public domain through lawful means.


(i) “Disability” means the inability of Executive to perform any of his duties
hereunder due to a physical, mental, or emotional impairment, as determined by
an independent qualified physician (who may be chosen and engaged by the
Company), for an aggregate of one hundred eighty (180) days during any three
hundred sixty-five (365) day period (if such periods also surpass the maximum
time for leave permitted by law).


(j) “Good Reason” means the occurrence of any of the following events without
Executive's written consent which is not corrected by the Company within twenty
(20) days after Executive's written notice to the Company of the same: (i) the
nature of Executive's duties or the scope of his responsibilities are materially
diminished without Executive's written consent, (ii) the Company changes the
location of Executive's place of employment to more than fifty (50) miles from
its present location, (iii) a material breach of this Agreement by the Company,
or (iv) a change in Base Salary to an amount below $700,000.00.


(k) “Termination Date” means the date which corresponds to the first to occur of
(i) the death or Disability of Executive, (ii) the last day of the Term as
provided in Section 4(a) below or (iii) the date set forth in a notice given
pursuant to Section 4(b) below.


(l) “Trade Secrets” means information including, but not limited to, technical
or non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of actual or potential customers or suppliers which (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy, or
as otherwise defined by applicable state law. The provisions in this Agreement
restricting the use of Trade Secrets shall survive termination of this Agreement
for so long as is permitted by law.


(m) “Work” means a copyrightable work of authorship, including without
limitation, any technical descriptions for products, user's guides,
illustrations, advertising materials, computer programs and any contribution to
such materials.









--------------------------------------------------------------------------------



2. Terms and Conditions of Employment.


(a) Employment. Effective as of November 3, 2014 (the “Commencement Date”), the
Company hereby employs Executive as an Executive Vice President and Chief
Operating Officer (“COO”) and Executive accepts such employment with the Company
or any of its Affiliates in such capacity. Executive shall report to the
Company's President and Chief Executive Officer (“CEO”) and shall have such
authority and responsibilities and perform such duties as shall reasonably be
assigned to Executive from time to time by the Company's President and CEO.


(b) Exclusivity. Throughout Executive's employment hereunder, Executive shall
devote substantially all Executive's time, energy and skill during regular
business hours to the performance of the duties of Executive's employment
(vacations and reasonable absences due to illness excepted), shall faithfully
and industriously perform such duties, and shall diligently follow and implement
all management policies and decisions of the Company. However, Executive shall
be entitled to (i) engage in civic and charitable activities, (ii) manage
passive personal investments, and (iii) with the consent of the Board of
Directors (which shall not be unreasonably withheld), serve on the board of
directors of one corporation not in competition with the Company; provided that
none of the foregoing activities shall, individually or in the aggregate,
interfere with Executive's ability to devote the requisite time and effort to
the performance of his duties and responsibilities under this Agreement.
Executive's principal office shall be in the Company's Duluth, Georgia
headquarters, provided that Executive acknowledges that Executive's duties
hereunder shall be performed, from time to time, at such other place or places
as the interests, needs, businesses or opportunities of the Company shall
require.


3. Compensation.


(a) Base Salary. In consideration for Executive's services hereunder, during the
Term and beginning on the Commencement Date, the Company shall pay to Executive
an annual base salary (the “Base Salary”) in the amount of $700,000.00
initially. Executive's annual base salary shall be reviewed periodically by the
Company and may be increased from time to time. The Company shall pay the annual
base salary in accordance with the normal payroll payment practices of the
Company and subject to such deductions and withholdings as law or policies of
the Company require.


(b) Bonus. In addition to the annual base salary payable under Section 3(a)
hereof, during the Term, Executive shall be entitled to discretionary annual
bonuses targeted at 75% ($525,000.00) of Executive's annual base salary (the
“Target Annual Bonus”). The actual amount of bonus paid annually will be
determined by the Compensation Committee based on its



--------------------------------------------------------------------------------



evaluation of Executive's performance using reasonable performance objectives
determined by the Compensation Committee. To the extent earned, the annual
bonus, or any portion thereof, will be paid on the date on which annual bonuses
are paid generally to the Company's senior executives, but in no event following
the later of (i) the fifteenth (15th) day of the third (3rd) month following the
close of the Company's fiscal year in which the annual bonus is earned or (ii)
March 15th of the calendar year following the calendar year in which the annual
bonus is earned (in either case, the “Bonus Payment Date”).


(c) Equity-Based Compensation. During the Term, Executive shall be eligible for
annual grants of equity or other long-term incentive awards, taking into account
performance and other factors as determined by the Compensation Committee in its
sole discretion, with a target of $800,000.00. This equity award will be issued
in the form of (i) 40% restricted shares and (ii) 60% performance share units as
defined under the Company’s 2012 Equity Incentive Plan. The normal and customary
equity grant cycle is in February. In addition to annual equity grants, the
Company shall grant Executive a one-time award of $500,000.00 in restricted
shares in Asbury Automotive Group, Inc. (“ABG”). These shares will be issued as
soon as practicable following the Commencement Date and vest ratably over three
(3) years. At all times, Executive shall be subject to the Company's current
stock ownership guidelines.


(d) Signing Bonus. In lieu of relocation assistance or any other reimbursement
for any expenses (e.g., temporary living costs, home sale assistance, shipment
of household goods, new home closing costs, etc.) incurred by Executive in
connection with his relocation to Company’s corporate headquarters in Duluth,
Georgia, Company shall pay Executive a one-time signing bonus in the net amount
of $100,000.00, which payment shall be made in equal installments over twelve
(12) consecutive months and subject to repayment by Executive if he terminates
his employment before he completes his first Renewal Term. Travel to and from
Texas in the normal course of Executive’s role as Company COO be treated as
business travel expenses pursuant to Paragraph 3(f), below, and shall not be
included as part of the Signing Bonus.


(e) Vacation. Executive shall be entitled to no less than four (4) weeks of
vacation per year, except that Executive shall be entitled to one (1) week of
vacation from the Commencement Date to December 31, 2014.


(f) Expenses. During the Term Executive shall be entitled to be reimbursed in
accordance with the policies of the Company, as adopted and amended from time to
time, for all reasonable and necessary expenses incurred by Executive in
connection with the performance of Executive's duties of employment hereunder.
However, Executive shall upon request and as a condition of such reimbursement,
submit verification of the nature and amount of such expenses in



--------------------------------------------------------------------------------



accordance with the reimbursement policies adopted by the Company or as required
for tax purposes.


(g) Benefits. In addition to the benefits payable to Executive specifically
described herein, during the Term Executive shall be entitled to such benefits
as generally may be made available to Executives of the Company from time to
time.


(h) Automobiles. During the Term Executive shall be entitled to the use of one
demonstrator automobile. Additionally, Executive shall be entitled to an
$800/month car allowance for purchase and/or leasing of a vehicle of Executive's
choosing.


4. Term, Termination and Termination Payments.


(a) Term. The term of this Agreement shall commence as of the Commencement Date
and shall expire on November 3, 2015 (the “Initial Term”), with automatic
extensions for successive additional one-year terms (each, a “Renewal Term”), as
provided herein, unless sooner terminated as provided in Section 4(b)
(collectively, the Initial Term and any Renewal Term(s), the “Term”).
One-hundred and eighty (180) days before the end of the Initial Term and
one-hundred and eighty (180) days before the end of each Renewal Term, the
Agreement is extended for an additional one (1)-year period unless either party
gives prior written notice of termination. In the event prior written notice of
termination is given, this Agreement shall terminate at the end of the remaining
Term then in effect.


(b) Termination. This Agreement and Executive's employment by the Company
hereunder may only be terminated before expiration of the Initial Term or prior
to the end of any Renewal Term (i) by mutual agreement of Executive and the
Company; (ii) by Executive with Good Reason upon not less than thirty days'
written prior notice to the Company; (iii) by Executive without Good Reason upon
not less than thirty (30) days' written prior notice to the Company, (iv) by the
Company without Cause upon thirty (30) days' written prior notice to Executive;
(v) by the Company for Cause, or (vi) by the Company or Executive due to the
Disability of Executive. This Agreement shall also terminate immediately upon
the death of Executive. Notice of termination by either the Company or Executive
shall be given in writing. Effective immediately upon the termination of
Executive's employment with the Company, Executive shall cease to be an officer
and/or a director of the Company and/or all of its Affiliates.


(c) Severance (Expiration of Agreement). In the event that during the Term the
Company elects by written notice not to extend the Term and Executive will not
have attained age 65 at the expiration of the then current Term, subject to
Sections 4(f) and (g) below, Executive shall be



--------------------------------------------------------------------------------



entitled to: (1) 100% of Base Salary, plus 100% of Target Annual Bonus, payable
monthly in equal installments during the period commencing on the date of
Executive's termination of employment and ending on the 12-month anniversary
thereof (the “12-Month Period”); (2) a pro-rated bonus based on actual
performance for the year in which the Executive's termination of employment
occurs, payable when other Company bonuses are paid for such year, but in no
event later than the Bonus Payment Date; and (3) continued participation during
the 12-Month Period in health, dental, disability, and life insurance plans at
the same level of coverage and Executive contribution as was in effect
immediately prior to Executive's termination of employment; provided, however,
that if (A) any plan pursuant to which such health and dental benefits are
provided is not, or ceases prior to the expiration of the 12-Month Period to be,
exempt from the application of Section 409A (as defined below) under Treasury
Regulation Section 1.409A-1(a)(5), (B) the Company cannot provide the health,
dental, disability and/or life insurance benefits without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), or (C) the Company is otherwise unable under applicable law to continue to
cover Executive or Executive's dependents under its group health, dental,
disability and/or life insurance plans without violating a prohibition on such
coverage or incurring penalties and/or additional taxes as a result of such
coverage, then, in any such case, an amount equal to each remaining premium
payment shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the 12-Month
Period (or the remaining portion thereof). Additionally, all equity and
long-term incentive awards not vested as of the effective end date of the
Agreement, but due to vest in the first 364 days following the effective end
date of the Agreement, will become 100% vested on the effective end date of the
Agreement. The payment of severance shall be conditioned upon Executive's
signing (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) of a general release in favor of
the Company. Nothing contained herein shall limit or impinge any other rights or
remedies of the Company or Executive under any other agreement or plan to which
Executive is a party or of which Executive is a beneficiary.


(d) Severance (No Change In Control). Upon termination of this Agreement by the
Company without Cause or by the Executive for Good Reason when no Change In
Control has occurred, subject to Sections 4(f) and (g) below, Executive shall be
entitled to: (1) 100% of Base Salary, plus 100% of Target Annual Bonus, payable
monthly in equal installments during the 12-Month Period; (2) a pro-rated bonus
based on actual performance for the year in which the Executive's termination of
employment occurs, payable when other Company bonuses are paid for such year,
but in no event later than the Bonus Payment Date; and (3) continued
participation during the 12-Month Period in health, dental, disability, and life
insurance plans at the same level of coverage and Executive contribution as was
in effect immediately prior to Executive's termination of employment; provided,
however, that if (A) any plan pursuant to which such



--------------------------------------------------------------------------------



health and dental benefits are provided is not, or ceases prior to the
expiration of the 12-Month Period to be, exempt from the application of Section
409A (as defined below) under Treasury Regulation Section 1.409A-1(a)(5), (B)
the Company cannot provide the health, dental, disability and/or life insurance
benefits without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), or (C) the Company is otherwise
unable under applicable law to continue to cover Executive or Executive's
dependents under its group health, dental, disability and/or life insurance
plans without violating a prohibition on such coverage or incurring penalties
and/or additional taxes as a result of such coverage, then, in any such case, an
amount equal to each remaining premium payment shall thereafter be paid to the
Executive as currently taxable compensation in substantially equal monthly
installments over the 12-Month Period (or the remaining portion thereof).
Additionally, if Executive is terminated other than for Cause or if Executive
terminates for Good Reason, all equity and long-term incentive awards not vested
as of the effective termination date, but due to vest in the first 364 days
following the effective termination date, will become 100% vested on the
effective termination date. The payment of severance shall be conditioned upon
Executive's signing (and not revoking within the revocation period, if any,
provided pursuant to the applicable release agreement) of a general release in
favor of the Company. Nothing contained herein shall limit or impinge any other
rights or remedies of the Company or Executive under any other agreement or plan
to which Executive is a party or of which Executive is a beneficiary.


(e) Severance (Change in Control). If within 2 years following a Change in
Control (as defined herein), Executive is terminated without Cause or resigns
for Good Reason, subject to Sections 4(f) and (g) below, Executive shall be
entitled to: (1) 200% of Base Salary, plus 200% of Target Annual Bonus, payable
in a single lump sum; (2) a pro-rated bonus based on Target Annual Bonus for the
year in which the Executive's termination of employment occurs, payable in a
single lump sum when other Company bonuses are paid for such year, but in no
event later than the Bonus Payment Date; and (3) continued participation for the
period commencing on the date of Executive's termination of employment and
ending on the 24-month anniversary thereof (the “24-Month Period”) in health,
dental, disability, and life insurance plans at the same level of coverage and
Executive contribution as was in effect immediately prior to Executive's
termination of employment; provided, however, that if (A) any plan pursuant to
which such health and dental benefits are provided is not, or ceases prior to
the expiration of the 24-Month Period to be, exempt from the application of
Section 409A (as defined below) under Treasury Regulation Section
1.409A-1(a)(5), (B) the Company cannot provide the health, dental, disability
and/or life insurance benefits without violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), or (C) the
Company is otherwise unable under applicable law to continue to cover Executive
or Executive's dependents under its group health, dental, disability and/or life
insurance plans without violating a prohibition on such coverage or



--------------------------------------------------------------------------------



incurring penalties and/or additional taxes as a result of such coverage, then,
in any such case, an amount equal to each remaining premium payment shall
thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the 24-Month Period (or the
remaining portion thereof). Additionally, all equity and long term incentive
awards granted to Executive that have not vested will vest in accordance with
the applicable provisions of the applicable incentive plan(s) and award
agreement(s). The payment of severance shall be conditioned upon Executive's
signing (and not revoking within the revocation period, if any, provided
pursuant to the applicable release agreement) of a general release in favor of
the Company. Nothing contained herein shall limit or impinge any other rights or
remedies of the Company or Executive under any other agreement or plan to which
Executive is a party or of which Executive is a beneficiary.


(f) Payment Timing; Separation from Service. Notwithstanding anything to the
contrary in this Agreement, (i) the payments under Sections 4(c), (d) or (e)
shall be made or commence, as applicable, on the Company's first regular payroll
date occurring on or after the thirtieth (30th) day following the Executive's
Separation from Service (as defined below) (such payroll date, the “First
Payroll Date” ) (with amounts otherwise payable prior to the First Payroll Date
paid on the First Payroll Date without interest thereon), and (ii) the payments
and benefits provided for in Sections 4(c), (d) and (e) shall only be payable to
Executive if and to the extent that Executive's termination of employment
constitutes a “separation from service” from the Company within the meaning of
Section 409A (as defined below) (a “Separation from Service”).


(g) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
to the extent required to comply with Section 409A (as defined below), no
compensation or benefits, including without limitation any amounts payable under
Sections 4(c), (d) and (e) hereof, shall be paid to Executive during the six
(6)-month period following Executive's Separation from Service if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”). If the payment of
any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such six (6)-month period (or such
earlier date upon which such amount can be paid under Section 409A without
resulting in a prohibited distribution, including as a result of the Executive's
death), the Company shall pay the Executive a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Executive during
such period.


(h) With respect to any of the severance above, Executive shall not be required
to mitigate such payments through other employment.





--------------------------------------------------------------------------------



(i) With respect to any of the severance above, Executive understands and agrees
that the payment of severance is conditioned upon Executive's compliance with
the post-employment restrictive covenants in this Employment Agreement and that
such severance payments will immediately cease if Executive violates such
covenants. Further, as part of the general release that Executive must sign to
receive any severance, Executive agrees that, if included as part of the
release, he will re-confirm his commitment to the post-employment restrictive
covenants in this Employment Agreement.


(j) Retirement. Executive shall have the right to retire at age 65. Upon
retirement, all equity and long-term incentive awards not vested as of the
effective retirement date will continue to become vested, and in the case of
stock options and stock appreciation rights, exercisable, according to their
terms, but without regard to the termination of Executive's employment with the
Company on the retirement date.


(k) Parachute Payment Limitation. Notwithstanding anything in this Agreement to
the contrary, any severance payments will be reduced to the extent necessary to
avoid Section 280G/4999 excise taxes if the net after-tax value of the payments
that Executive would receive without the reduction is not more than 10% greater
than the net after-tax value of the payments that Executive would receive
following the reduction.


(l) Survival. The covenants of Executive in Sections 5, 6, and 7 hereof shall
survive the termination of this Agreement and the end of Executive's employment
hereunder and shall not be extinguished thereby except as set forth below.


5. Agreement Not to Compete.


Executive agrees that commencing on the date this Agreement is fully executed
and continuing through the Applicable Period, he will not (except (i) in regard
to completing his employment with his current employer, which he shall in any
event terminate before November 3, 2014; or (ii) on behalf of or with the prior
written consent of the Company, which consent may be withheld in the Company's
sole discretion):
    
(a) provide services of a leadership, management, executive, operational, or
advisory capacity and/or participate in the ownership of or provide financial
backing to an automotive dealership that is located within the Area;


(b) provide senior/corporate level leadership, executive, operational, or
advisory services to any corporate competitor of the Company who owns or
operates one or more automotive dealerships within the Area; and



--------------------------------------------------------------------------------





(c) provide services of a leadership, management, executive, operational, or
advisory capacity for anyone or any business whose focus is buying,
conglomerating, or otherwise acquiring one or more automotive dealerships that
are located within the Area.


For purposes of this Section 5, Executive acknowledges and agrees that the
Company conducts business in the Area and that the Area is a reasonable
geographic limitation.


Notwithstanding anything to the contrary contained in this Agreement, the
Company hereby agrees that the foregoing covenant shall not be deemed breached
as a result of the passive ownership by Executive of: (i) less than an aggregate
of 5% of any class of stock of a business that competes with the Company; or
(ii) less than an aggregate of 10% in value of any instrument of indebtedness of
a business that competes with the Company. The Company further agrees that
nothing in this Section 5 prohibits Executive from accepting employment from,
and performing services for, businesses engaged in the finance industry, and
businesses engaged in the manufacturing and/or sale of automobile parts or the
provision of automotive service, provided such businesses do not also engage in
the retail sale of automobiles within the Area. By way of example, nothing in
this Section 5 would prohibit Executive from working with such businesses as
American General Finance, NAPA Auto Parts, or Goodyear.


Upon Executive's termination of employment with the Company Executive agrees to
re-confirm his commitment to the post-employment restrictive covenants in this
Agreement. Executive further agrees that as part of that re-confirmation, the
term “Area” and Exhibit A hereto may be amended by the Company, but only to the
extent necessary to list the addresses of the Company's headquarters and any
automotive dealerships that the Company owns and/or operates as of the
Termination Date.


6. Agreement Not to Solicit/Hire Employees.


Executive agrees that commencing on the Commencement Date, continuing through
the Applicable Period, and for an additional one (1) year thereafter, he will
not, directly or indirectly, solicit, recruit or hire any employee of the
Company (or any person who was an employee of the Company during the 12-month
period preceding Executive's date of termination) or encourage any such employee
to terminate employment with the Company.


7. Ownership and Protection of Proprietary Information.


(a) Confidentiality. All Company Information received or developed by Executive
while employed by the Company is confidential to and will remain the sole and
exclusive property of



--------------------------------------------------------------------------------



the Company. Except to the extent necessary to perform the duties assigned to
him by the Company, Executive will hold such Company Information in trust and
strictest confidence, and will not use, reproduce, distribute, disclose or
otherwise disseminate Company Information or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Company Information disclosed to or developed by
Executive to lose its character or cease to qualify as Confidential Information
or Trade Secrets.


(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of the employment of Executive with the Company for any reason,
Executive will promptly deliver to the Company all property belonging to the
Company, including, without limitation and including electronic property of any
type, all Company Information (and all embodiments thereof) then in Executive's
custody, control or possession.


(c) Protection of Company Information. Executive agrees that: (i) he will
protect all Company Information from disclosure and will in no event take any
action causing any Company Information to lose its character as Company
Information, or fail to take the action necessary in order to prevent any
Company Information from losing its status as Company Information; and (ii) he
will not, directly or indirectly, use, publish, disseminate or otherwise
disclose any Company Information to any third party without the prior written
consent of Company, which may be withheld in the Company's absolute discretion.


(d) Survival. The restrictions on Executive's use or disclosure of all Company
Information, as set forth in this section, shall apply through the Applicable
Period and for an additional one (1) year thereafter and with respect to Trade
Secrets shall survive beyond such period for so long as such information
qualifies as a Trade Secret by the law of the applicable state.


8. Construction/Enforcement of Post-Employment Covenants.


Executive agrees that the provisions of Sections 5, 6, and 7 are reasonable and
properly required for the adequate protection of the business and the goodwill
of the Company. However, if a judicial or arbitration determination is made that
any of the provisions of Sections 5, 6, or 7 constitutes an unreasonable or
otherwise unenforceable restriction against Executive, such provision(s) shall
be modified or severed so as to permit enforcement of the provision(s) to the
extent reasonable.











--------------------------------------------------------------------------------



9. Violation of Post-Employment Covenants.


If Executive breaches any provision in Sections 5, 6, and 7, Executive
understands and agrees that the Company may stop paying any additional severance
pursuant to Section 4 until such time as any dispute over Executive's alleged
breaches of Sections 5, 6 and 7 have been resolved, either judicially or
otherwise, and demand repayment of 50% of any such severance paid prior to the
breach. Any forfeiture or repayment by Executive will not be in lieu of any
other remedy provided for herein or injunctive relief ordering Executive to
cease violating Executive's obligations or any other equitable relief. To the
extent that Executive is determined through agreement or resolution of any
pending claim to not have violated any covenant at issue, he shall receive any
and all severance that has not been paid under the Agreement.


10. No Set-Off.


The existence of any claim, demand, action or cause of action by Executive
against the Company, or any Affiliate of the Company, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of any of its rights hereunder. The existence of any claim,
demand, action or cause of action by the Company against Executive, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement by Executive of any of his rights hereunder.


11. Notice.


All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):


If to the Company:
 
Asbury Automotive Group Inc.
attn. General Counsel
2905 Premiere Parkway, Suite 300
Duluth, Georgia 30097
 
 
If to Executive:
 
David Hult
To the most recent address and facsimile number, if
applicable, of Executive set forth in the personnel
records of the Company.






--------------------------------------------------------------------------------



Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the third calendar day
subsequent to the postmark date hereof. Notices made electronically shall be
effective on the day they are made.


12. Miscellaneous.


(a) Assignment. Neither this Agreement nor any right of the parties hereunder
may be assigned or delegated by any party hereto without the prior written
consent of the other party.


(b) Waiver. The waiver by the Company of any breach of this Agreement by
Executive shall not be effective unless in writing, and no such waiver shall
constitute the waiver of the same or another breach on a subsequent occasion.


(c) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) in Atlanta,
Georgia.


Any party who desires to submit a claim to arbitration in accordance with this
Section shall file its demand for arbitration with AAA within sixty (60) days of
the event or incident giving rise to the claim. A copy of said demand shall be
served on the other party in accordance with the notice provisions in Section 9
of this Agreement. The parties agree that they shall attempt in good faith to
select an arbitrator by mutual agreement within twenty (20) days after the
responding party's receipt of the demand for arbitration. If the parties do not
agree on the selection of an arbitrator within that timeframe, the selection
shall be made pursuant to the rules from the employment law panels of
arbitrators maintained by the AAA. In any arbitration brought pursuant to this
paragraph, the Company and Executive will each pay 50% of the costs of
arbitration, including any administrative costs and arbitrator fees.


By the Company:    ____ (a Company officer should initial here)


By Executive:        ____ (Executive should initial here)


The arbitrator's award shall be final and non-appealable except to the extent
permitted by the Federal Arbitration Act. Nothing in this Subsection shall
prevent the parties from settling any dispute or controversy by mutual agreement
at any time. Moreover, this Subsection shall not preclude or restrict the
Company from seeking and obtaining injunctive relief and damages in a court of
competent jurisdiction in relation to matters regarding Executive's obligations
under Sections 5, 6, and 7.



--------------------------------------------------------------------------------





(d) Applicable Law. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Delaware.


(e) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all earlier
written or oral agreements, including but not limited to the Company’s offer
letter dated October 16, 2014.


(f) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.


(g) Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.


(h) Captions and Section Headings. Except as set forth in Section 1 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.


(i) Code Section 409A.
(i) General. To the extent applicable, this Agreement shall be interpreted and
applied consistent and in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder (“Section 409A”). If, however, the Company determines that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A, the Company may in its sole discretion adopt such amendments to
this Agreement or to adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take such other actions, as
the Company determines necessary or appropriate to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of such compensation and benefits, or (ii) comply with
the requirements of Section 409A; provided, however, that this Section 12(i)
shall not create any obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action.


(ii) Separate Payments. Any right to a series of installment payments pursuant
to this Agreement is to be treated as a right to a series of separate payments.
To the extent permitted under Section 409A, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A and Section 4(l)



--------------------------------------------------------------------------------



hereof to the extent provided in the exceptions in Treasury Regulation Section
1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception or
provision of Section 409A.


(iii) Taxable Reimbursements. To the extent that any payments or reimbursements
provided to Executive under this Agreement are deemed to constitute compensation
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
payments or reimbursements shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Executive's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


[signature page follows]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Executive have each executed and delivered
this Agreement as of the date below.




On behalf of the Company:
By:
/s/ Craig T. Monaghan
 
Date: October 23, 2014
 
Craig T. Monaghan
 
 
 
President and Chief Executive Officer
 
 
 
ASBURY AUTOMOTIVE GROUP, INC.
 
 







 
On behalf of Executive:
By:
/s/ David W. Hult
 
Date: October 23, 2014
 
David W. Hult
 
 






--------------------------------------------------------------------------------





Exhibit A


As used in the Amended and Restated Employment Agreement, “Area” means a 50-mile
radius from any of the following addresses:


Corporate Headquarters
2905 Premiere Parkway NW
Duluth, GA 30097


3902 W. Wendover Avenue
Greensboro, NC 27407


3900 W. Wendover Avenue
Greensboro, NC 27407


3633 W. Wendover Avenue
Greensboro, NC 27407


3908 W. Wendover Avenue
Greensboro, NC 27407


3604 W. Wendover Avenue
Greensboro, NC 27407


3710 W. Wendover Avenue
Greensboro, NC 27407


1001 Southpoint Auto Park Blvd
Durham, NC 27713


8710 W. Broad Street
Richmond, VA 23294


12100 Midlothian Turnpike
Midlothian, VA 23113







--------------------------------------------------------------------------------



8704 W. Broad Street
Richmond, VA 23294


1295 Richmond Road
Charlottesville, VA 22911


256 Swain Street
Fayetteville, NC 28303-7297


436 N. McPherson Church Road
Fayetteville, NC 28303


3466 US Highway 1
Princeton, NJ 08540


3630 Quaker Bridge Road
Hamilton, NJ 08619


11003 Atlantic Blvd.
Jacksonville, FL 32225


10600 Atlantic Blvd.
Jacksonville, FL 32225


10859 Philips Hwy.
Jacksonville, FL 32256


10880 Philips Hwy.
Jacksonville FL 32256


11340 Philips Hwy.
Jacksonville, FL 32256


7245 Blanding Blvd.
Jacksonville, FL 32244







--------------------------------------------------------------------------------



11051 South Orange Blossom Trail
Orlando, FL 32837-9255




2655 N. Volusia Avenue
Orange City, FL 32763-2214


2677 N. Volusia Avenue
Orange City, FL 32763-2214


2308 S. Woodland Blvd.
Deland, FL 32720-7709


4500 US 1 South
Ft. Pierce, FL 34982


4429 US 1 South
Ft. Pierce, FL 34982


4450 US 1 South
Ft. Pierce, FL 34982


5400 South US Highway 1
Fort Pierce, FL 34982-7370


2925 US Highway 1 S
St Augustine, FL 32086


9210 Adamo Drive
Tampa, FL 33619


1728 W. Brandon Blvd.
Brandon, FL 33511


3800 W. Hillsborough Avenue
Tampa, FL 33614





--------------------------------------------------------------------------------



4400 N. Dale Mabry Hwy.
Tampa, FL 33614




4600 N. Dale Mabry Hwy.
Tampa, FL 33614


3800 W. Hillsborough Avenue
Tampa, FL 33614


31200 US Highway 19N
Palm Harbor, FL 34684


9207 Adamo Dr.
Tampa, FL 33619


4197 Jonesboro Road
Union City, GA 30291


1355 Cobb Parkway South
Marietta, GA 30060-6542


2750 Cobb Parkway SE
Smyrna, GA 30080


980 Mansell Road
Roswell, GA 30076


10995 Westside Parkway
Alpharetta, GA 30009


1550 Mansell Road
Alpharetta, GA 30009


11100 Alpharetta Hwy.
Roswell, GA 30076





--------------------------------------------------------------------------------



1431 Cobb Parkway South
Marietta, GA 30060




1606 Church Street
Decatur, GA 30033


2020 Cobb Parkway S.
Marietta, GA 30060


1625 Church Street
Decatur, GA 30033


1609 Church Street
Decatur, GA 30033


11130 Alpharetta Hwy.
Roswell, GA 30076


7969 Mall Parkway
Lithonia, GA 30038 (add)


7849 Mall Parkway
Lithonia, GA 30038


945 Iris Drive SE
Conyers, GA 30094


3700 West Airport Freeway
Irving, TX 75062


4051 West Plano Parkway
Plano, TX 75093


3333 West Plano Parkway
Plano, TX 75075





--------------------------------------------------------------------------------



13553 US Highway 183 North
Austin, TX 78750




11911 Gulf Freeway
Houston, TX 77034


1601 N. Dallas Parkway
Frisco, TX 75034


4400 Landers Road
North Little Rock, AR 72117-2526


6030 Landers Road
Sherwood, AR 72117-1939


4336 Landers Road
North Little Rock, AR 72117


1500 N. Shackleford Road
Little Rock, AR 72211


#1 Commercial Center Drive
Little Rock, AR 72210


5703 Landers Road
North Little Rock, AR 72117


201 Octavia Drive
Brandon, MS 39042


6080 I-55 North Frontage Road
Jackson, MS 39211


108 Gray-Daniels Blvd.
Brandon, MS 39042





--------------------------------------------------------------------------------



104 Gray-Daniels Blvd.
Brandon, MS 39042




1791 W. Government Street
Brandon, MS 39042


6060 I-55 North Frontage Road
Jackson, MS 39211


755 N. New Ballas
Creve Coeur, MO 63141


11858 Olive Blvd.
Creve Coeur, MO 63141


11830 Olive Blvd.
Creve Coeur, MO 63141


777 Decker Lane
Creve Coeur, MO 63141


11910 Olive Blvd.
Creve Coeur, MO 63141


2660 Laurens Road
Greenville, SC 29607


2686 Laurens Road
Greenville, SC 29607


2668 Laurens Road
Greenville, SC 29607


2712 Laurens Road
Greenville, SC 29607





--------------------------------------------------------------------------------



951 Technology Drive
O’Fallon, MO 63368




1207 East Brandon Blvd.
Brandon, FL 33511









